Citation Nr: 0914434	
Decision Date: 04/17/09    Archive Date: 04/24/09	

DOCKET NO.  06-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

2.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Appeals Management Center Resource Unit in Bay Pines, 
Florida, that granted service connection for peripheral 
neuropathy of each lower extremity and assigned 10 percent 
ratings for each one, effective April 10, 2003.  

A review of the evidence of record reveals that service 
connection is in effect for a number of disabilities.  These 
are:  Coronary artery disease associated with diabetes, rated 
as 30 percent disabling; diabetes mellitus, rated as 
20 percent disabling; tinnitus, rated as 10 percent 
disabling; chronic rhinosinusitis with headaches, rated as 
10 percent disabling; hiatal hernia, rated as 10 percent 
disabling; carpal tunnel syndrome of the left wrist, rated as 
10 percent disabling; carpal tunnel syndrome of the right 
wrist, rated as 10 percent disabling; high frequency hearing 
loss in the left ear, rated as noncompensably disabling; 
restrictive lung disease with pneumonia of the right lower 
lobe, rated as noncompensably disabling; alopecia areata, 
rated as noncompensably disabling; and erectile dysfunction, 
rated as noncompensably disabling.  With consideration of the 
bilateral factor, a combined disability rating of 80 percent 
has been in effect since April 10, 2003.  The Veteran has 
been in receipt of a total rating based on unemployability 
due to the severity of his service-connected disabilities 
from April 24, 2006.  He is also entitled to special monthly 
compensation on account of the loss of use of creative organ 
from February 27, 2001.  Additionally, he is also entitled to 
special monthly compensation on account of carpal tunnel 
syndrome of the wrists.  

The issues at hand are remanded to the RO by way of the 
Appeals Management Center in Washington, DC.  The Veteran 
will be notified should further action be required.  




REMAND

In a Supplemental Statement of the Case issued in 
December 2007, the RO indicated in bold print that it was 
going to order another VA examination in six months to 
determine whether the Veteran was experiencing continued 
improvement of peripheral neuropathy of each lower extremity.  
The report of any such examination is not of record.  The 
Board notes that records generated by VA facilities may have 
an impact on the adjudication of a claim and are considered 
constructively in the possession of VA adjudicators during 
the consideration of the claim, regardless of whether the 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  VA is required to obtain these records.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A review of the record reveals that while service connection 
was granted for peripheral neuropathy involving each lower 
extremity, the most recent medical evidence of record, that 
being the report of a VA examination accorded the Veteran in 
December 2007, resulted in a finding at that time that there 
was no evidence of peripheral neuropathy involving either 
lower extremity.  

In view of the foregoing, the case is REMANDED to the RO by 
way of the Appeals Management Center in Washington, D.C.  The 
case is REMANDED for the following:  

1.  VA should obtain and associate with 
the record the report of any examination 
accorded the Veteran by the VA Central 
Texas Health Care System in 2008.  Any 
and all records pertaining to treatment 
and evaluation of the Veteran for 
peripheral neuropathy involving the lower 
extremities since early 2008 should be 
obtained and associated with the claims 
folder.  

2.  If the Veteran did not appear for an 
examination in mid-2008, he should be 
accorded another opportunity to be 
evaluated for the peripheral neuropathy 
of his lower extremities for the purpose 
of determining the nature and etiology of 
impairment attributable to the peripheral 
neuropathy.  Any indicated studies and 
special tests are to be conducted by the 
examiner.  The claims file should be made 
available to the examiner for review and 
that should be so noted in the report of 
examination.  The complete rationale for 
any opinion expressed should be provided 
by the examiner and he or she should 
address specifically whether there is any 
current evidence of peripheral neuropathy 
involving either lower extremity.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



